Title: From Thomas Jefferson to Francis Forman, 14 November 1805
From: Jefferson, Thomas
To: Forman, Francis,Keller, Christian


                  
                     Messrs. Killer & Foreman 
                     
                     Washington Nov. 14. 05
                  
                  Mr. John Barnes of George town, who does business for me will by tomorrow’s post remit you 216 D. 67c. to be credited to mr John Speer of Charlottesville as paid by Gent. Your humble servt
                  
                     Th: Jefferson 
                     
                  
               